863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby Ray SHEPHERD, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 88-5417.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1988.

Before KENNEDY, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
Bobby Ray Shepherd appeals pro se the district court's judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Shepherd claimed that his convictions for first degree assault under Ky.Rev.Stat. Sec. 508.010 are based on insufficient evidence and that the trial court erroneously denied his motion for a change of venue.  Over his objections, the district court adopted the magistrate's report, concluding that Shepherd's trial was fundamentally fair.  Shepherd advances the same arguments on appeal that he raised in the district court.


3
Upon consideration, we conclude that Shepherd's convictions are supported by sufficient evidence.   See Jackson v. Virginia, 443 U.S. 307 (1979);  Wiley v. Sowders, 669 F.2d 386, 390 (6th Cir.1982) (per curiam).  Furthermore, habeas relief is unwarranted because Shepherd failed to demonstrate that the trial court committed manifest error when it denied his motion for a change of venue, as there is no indication that his jury was prejudiced by pretrial publicity.   See Patton v. Yount, 467 U.S. 1025 (1984).


4
Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.